Citation Nr: 1431133	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  10-13 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

When the appeal was previously before the Board in September 2010, service connection for an acquired psychiatric disorder was denied.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In October 2011 the Court granted the parties' joint motion for remand, and the appeal was returned to the Board for further consideration pursuant to the joint motion.  In April 2012, the Board remanded the claim to the Agency of Original Jurisdiction for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A stressor supporting a diagnosis of PTSD has been corroborated.

2.  The most probative evidence of record reflects that the Veteran has PTSD related to her service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Board is granting in full the benefit sought on appeal.  As a result, any error committed with respect to either the duty to notify or the duty to assist was harmless.

II.  Service Connection for Posttraumatic Stress Disorder

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

The Board observes that the Veteran did not engage in combat with the enemy.  Moreover, she does not contend that he served in combat, nor does she argue that her PTSD is based on combat experience.  See 38 C.F.R. § 3.304(f).  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not applicable.

Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

If a claim for PTSD is based on an in-service personal assault, 38 C.F.R. § 3.304(f)(5) provides that evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002). 

The Veteran essentially contends that she has PTSD as the result of an in-service sexual assault.  Regarding the alleged rape, she states that it occurred in a fellow soldier's dorm room in August or September 1994, at her first duty station.  She maintains that the incident resulted in pregnancy, which she terminated.  She stated that she was afraid of all men and that she had nightmares about the incident.  

The Veteran has been diagnosed with PTSD multiple times, most recently at October 2007 and August 2012 VA examinations.  The Board finds that these diagnoses of PTSD given by the VA examiners satisfy requirement (1) for PTSD service connection.

With regard to requirement (2) for PTSD service connection, the Board notes that Veteran's service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to her psychiatric health.  However, a service treatment record from September 1994 reflects that the Veteran was pregnant.  Another service treatment record from November 1994 indicates that she was four to five weeks status-post-abortion.  Additionally, both the October 2007 and the August 2012 VA examination reports suggest that the Veteran's demeanor and examination results were consistent with her claimed in-service sexual trauma.  In the October 2011 joint motion, the parties specified that the Federal Circuit held that under 38 C.F.R. §3.304(f)(5), "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed.Cir. 2011).  As such, in line with 38 C.F.R. §3.304(f)(5) and the October 2011 joint motion, the Board finds that service treatment records which document the Veteran's pregnancy and abortion in 1994 coupled with the examination reports from the October 2007 and August 2012 VA examiners corroborate the Veteran's account of the in-service stressor incident.  As a result, requirement (2) for PTSD is met.

Regarding requirement (3), the 'nexus' requirement, the Board finds that it is satisfied.  The October 2007 VA examiner diagnosed the Veteran with posttraumatic stress disorder from military sexual trauma.  The August 2012 VA examiner concluded that it was at least as likely as not that the Veteran's PTSD was caused by her in-service stressor.  In both examination reports, the examiners focused on the Veteran's previously discussed military sexual trauma.  Although the August 2012 VA examiner remarked that it was outside her scope of practice to substantiate the credibility of the Veteran's claim, she emphasized that the Veteran's account had been documented by several different treatment providers; additionally, the examiner remarked that the Veteran's description of her symptoms was consistent with her report of being sexually assaulted.  Taken as a whole, it is clear from the findings of these health care providers that they believed that the Veteran's reported in-service sexual trauma caused or contributed to the diagnosis of PTSD.  Consequently, the nexus requirement is satisfied and service connection for PTSD is warranted. 


ORDER

Service connection for PTSD is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


